Citation Nr: 0300949	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-03 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, 
which denied the veteran's claim for a total disability 
rating based on individual unemployability.  He responded 
with a timely Notice of Disagreement, initiating this 
appeal.  


FINDINGS OF FACT

1.  The veteran has been awarded service connection for 
post traumatic stress disorder, with a 70 percent rating, 
residuals of a shrapnel wound to the right thigh, with a 
30 percent rating, and residuals of a shrapnel wound to 
the right posterior thorax, with arthritis, for which a 10 
percent disability rating has been assigned.  The 
veteran's combined disability rating is 80 percent.  

2.  The veteran's service-connected disabilities render 
him unable to obtain and maintain substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities have been met.  38 U.S.C.A. §§ 501, 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.15, 4.16, 4.17, 4.19 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The 
law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  There are also new 
notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, by virtue of 
the favorable result of this decision, no prejudice 
results to the veteran by the Board's consideration of his 
appeal at this time.  

The veteran seeks a total disability rating based on 
individual unemployability.  A total disability rating 
based on individual unemployability may be assigned where 
the schedular rating is less than total when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disability.  38 U.S.C.A. 
§§ 501, 1155 (West 1991); 38 C.F.R. § 4.16 (2002).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent 
or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent 
or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).  If the 
veteran's service connected disability or disabilities do 
not equal the percentage requirements of § 4.16(a), 
§ 4.16(b) provides that veterans may have their cases 
submitted to the Director, Compensation and Pension 
Service, for extra-schedular consideration if the RO 
determines that they are unemployable by reason of their 
service connected disabilities.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2002).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2002).  Factors to be 
considered will include the veteran's employment history, 
educational attainment and vocational experience.  38 
C.F.R. § 4.16 (2002).  

In the present case, the veteran has been awarded service 
connection for post traumatic stress disorder, with a 70 
percent rating, residuals of a shrapnel wound to the right 
thigh, with a 30 percent rating, and residuals of a 
shrapnel wound to the right posterior thorax, with 
arthritis, for which a 10 percent disability rating has 
been assigned.  The veteran's combined disability rating 
is 80 percent.  The veteran was most recently examined by 
VA personnel in May 2000, when he underwent psychiatric 
evaluation.  At that time, he was noted to have problems 
with crowds, such that he generally avoids malls and other 
public places.  Problems with authority figures and loud 
noises were also noted.  The veteran had previously worked 
in various fast-food establishments, but quit due to an 
inability to tolerate the crowds.  He also worked for 
several years as a truck driver for the city, but left 
that job after being involved in a motor vehicle accident 
which resulted in the death of another driver.  He had 
been receiving counseling at a local Vet Center, but his 
physical problems made transportation to the Center 
difficult; thus, he discontinued this program.  The 
examiner suggested the veteran was employable, but only if 
"special arrangements" were made wherein the veteran 
"could work more by himself."  

The veteran's shrapnel wounds of the right posterior 
thorax and right thigh were last examined by VA physicians 
in October 1998.  He reported chronic pain of the right 
shoulder and hip, which interfered with his ability to 
maintain employment.  At times, his right hip pain is 
sufficiently severe as to limit his mobility and weight-
bearing.  The examiner suggested that the veteran was 
unable to work due to his hip and shoulder pain.  

After reviewing the totality of the evidence, the Board 
concludes that, affording the veteran the benefit of the 
doubt, a total disability rating based on individual 
unemployability is warranted.  Both the orthopedic and 
psychiatric examiners noted that, individually, the 
veteran's service-connected disabilities substantially 
interfere with his employability; hence, it is at least as 
likely as not that the cumulative effect of the veteran's 
service-connected disabilities does indeed result in total 
unemployability.  As has been noted above, the veteran 
already meets the schedular criteria for eligibility for a 
total disability rating based on individual 
unemployability, and the evidence of this case strongly 
suggests that he is in fact unemployable due to his 
service-connected disabilities.  Therefore, a total 
disability rating based on individual unemployability is 
warranted.  


ORDER

Entitlement to a total disability rating due to individual 
unemployability is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

